1

2

3                               UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6     NATIONSTAR MORTGAGE LLC,                             Case No. 2:17-cv-01769-MMD-CWH

7                                       Plaintiff,                     ORDER
             v.
8
      EAST TROP 2073 TRUST AND CANYON
9     WILLOW TROP OWNERS’
      ASSOCIATION,
10
                                     Defendants.
11

12          This dispute arises from the foreclosure sale of property to satisfy a homeowners’

13   association lien. The Court granted summary judgment in favor of Plaintiff Nationstar

14   Mortgage LLC (“Nationstar”) on its quiet title and declaratory relief claims under 12 U.S.C.

15   § 4617(j)(3)—Federal Foreclosure Bar. (ECF No. 45 at 5–6.) The Court directed Nationstar

16   to file a status report to indicate whether it intends to pursue its remaining claims, as

17   asserted against Defendant East Trop 2073 Trust (“Purchaser”). (Id.; see ECF No. 1) In

18   the status report, Nationstar requests that the Court either (1) certify the judgment as final

19   under Fed. R. Civ. P. 54(b) and stay the remaining claims pending any appeal or,

20   alternatively, (2) deem Nationstar’s remaining claims moot to allow the claim to be revived

21   if judgment is reversed on appeal. (ECF No. 47 at 2.) The Court will grant Nationstar’s

22   alternative requested relief.

23          It is therefore ordered that Nationstar’s remaining claims as asserted against

24   Purchaser are dismissed as moot.

25          It is further ordered that Purchaser’s motion to set aside the Clerk’s entry of default

26   (ECF No. 40) is denied as moot.

27   ///

28   ///
1           It is further ordered that the Clerk of the Court enter judgment in favor of Nationstar

2    declaring that the foreclosure sale at issue in this case did not extinguish Fannie Mae’s

3    first deed of trust. The Clerk of the Court is directed to close this case.

4           DATED THIS 12th day of February 2019.

5

6                                                       MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
